Blackmar, P. J.:
Only one question was considered in ¿e opinion of the Court of Appeals in People ex rel. Cerzosie v. Warden, etc. (223 N. Y. 307), namely, whether the Parole Commission Law was ex post facto as to the crime of whieh the relator was convicted. *386Yet the decision of the court dismissing the writ and remanding the relator necessarily established the constitutionality of the law and its application to the case before that court. That was a conviction for assault in the third degree, a misdemeanor, the punishment for which is prescribed in the law which created and defined the crime. Upon these points, which, although not considered in the opinion, are necessarily involved in the decision, we must regard the case as decisive.
But that case does not fully reach the question presented by the case under consideration. It is claimed that an amendment of section 1308 of the Penal Law, which defines the crime of receiving stolen property and prescribes the punishment, passed after the Parole Commission Law, limits to one year the power of imprisonment on conviction for the offense therein defined, and that, therefore, this relator, having served more than that time, is entitled to his discharge.
At the time of the enactment of the Parole Commission Law (Laws of 1915, chap. 579, as amd. by Laws of 1916, chap. 287), the punishment for the offense of receiving stolen property was prescribed by Penal Law, section 1308, as amended by chapter 93 of the Laws of 1914, as follows: “ by imprisonment in a State prison for not more than five years or in a county jail for not more than six months, or by a fine of not more than two hundred and fifty dollars, or by both such fine and imprisonment.” By chapter 366 of the Laws of 1916 the offense was divided into two degrees, depending on the value of the property stolen. The punishment for the offense in the first degree was left unchanged, and for the second degree, where the value of the property stolen was fifty dollars or under, a punishment by imprisonment for not more than one year, or a fine, or both, was prescribed. Again, by chapter 570 of the Laws of 1920, Penal Law, section 1308, was further amencjjd -,by making the crime in the first degree a felony, ar¿[ the crime in the second degree a misdemeanor, but not changing the punishment for the latter crime.
It is true, thfn; that the! crime of receiving stolen property in the seconj degree has been created by statute since the adoption oi Parole Commission Law, and the punishment is prescribe foy the very section that defines the offense. The quest:,™ js whether this is a legislative declaration that *387one year shall be the limit of imprisonment for the crime, wherever the crime may be committed, and whether to that extent it modifies and overrides the Parole Commission Law.
It should be noted that the Parole Commission Law is confined in its operation to cities of the first class, whereas the Penal Law applies to the State at large. The application of the Parole Commission Law depends upon the place to which the offender is sentenced. If the prisoner be committed to an institution under the jurisdiction of the department of correction in a city of the first class, then he is to be sentenced to a penitentiary or a workhouse or a reformatory under the jurisdiction of said department for an indeterminate sentence, not fixing the term, and the imprisonment may not exceed three years. I conclude that in view of the fact that the Parole Commission Law is special in its application to certain localities in the State, and the Penal Law is general in its application to the State at large, there is not such a necessary conflict as works a repeal of the Parole Commission Law as to the offense of receiving stolen property in the second degree. Both of these acts can be given force and effect. The Penal Law is applicable to the State at large. Except in cities of the first class, it is given full force and scope, leaving untouched the application of the Parole Commission Law to cities of the first class. .
The relator was properly sentenced according to law and is not entitled to his discharge. The order should, therefore, be reversed, the writ dismissed and the relator remanded to be dealt with in accordance with the provisions of the Parole Commission Law.
Mills, Kelly and Manning, JJ., concur; Putnam, J., reads for affirmance.